UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or15d-16 under the Securities Exchange Act of1934 For the month of May, 2016 Commission File Number001-35575 Cencosud S.A. (Translation of registrant’s name into English) Av. Kennedy 9001, Piso 6 Las Condes, Santiago Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form20-F x Form40 F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): o This report on Form 6-K is being furnished for the purpose of providing a copy of the registrant’s unaudited condensed consolidated interim financial statements as of and for the three month period ended March 31, 2016 (the “Consolidated Financial Statements”). TheConsolidated Financial Statements are presented in Chilean pesos and prepared in accordance with International Financial Reporting Standards. The attachment contains forward-looking statements.The registrant desires to qualify for the “safe-harbor” provisions of the Private Securities Litigation ReformAct of1995, and consequently is hereby filing cautionary statements identifying important factors that could cause the registrant’s actual results to differ materially from those set forth in such forward-looking statements. The registrant’s forward-looking statements are based on the registrant’s current expectations, assumptions, estimates and projections about the registrant and its industry.These forward-looking statements can be identified by words or phrases such as “anticipate,” “believe,” “continue,” “estimate,” “expect,” “intend,” “is/are likely to,” “may,” “plan,” “should,” “would,” or other similar expressions. The forward-looking statements included in the attached involve various risks and uncertainties, including, among others:(i)changes in general economic, business or political or other conditions in Chile, Argentina, Brazil, Peru, Colombia or elsewhere in Latin America or global markets; (ii)changes in capital markets in general that may affect policies or attitudes towards investing in Chile, Argentina, Brazil, Peru, Colombia or securities issued by companies in such countries; (iii)the monetary and interest rate policies of the Central Banks of Chile, Argentina, Brazil, Peru and Colombia; (iv)high levels of inflation or deflation; (v)unanticipated increases in financing and other costs or our inability to obtain additional debt or equity financing on attractive terms; (vi)movements in interest and/or foreign exchange rates, and movements in equity prices or other rates or prices; (vii)changes in, or failure to comply with, applicable regulations or changes in taxes; (viii)loss of market share or changes in competition and pricing environments in the industries in which the Company operates; (ix)difficulties in successfully integrating recent and future acquisitions into the Company’s operations; (x)the Company’s inability to hedge certain risks economically; (xi)changes in consumer spending and saving habits; (xii)implementation of new technologies; (xiii)limitations on the Company’s ability to open new stores and operate them profitably; (xiv)difficulties in completing proposed store openings, expansions or remodeling; (xv)difficulties in acquiring and developing land in Chile, Argentina, Brazil, Peru or Colombia, and restrictions on opening new large stores in any such countries; and (xvi)the factors discussed under the heading “Risk Factors” as well as risks included in the Company’s other filings and submissions with the United States Securities and Exchange Commission. Although the registrant believes that its expectations expressed in these forward-looking statements are reasonable, its expectations may turn out to be incorrect.The registrant’s actual results could be materially different from its expectations.In light of the risks and uncertainties described above, the estimates and forward-looking statements discussed in the attached might not occur, and the registrant’s future results and its performance may differ materially from those expressed in these forward-looking statements due to, including, but not limited to, the factors mentioned above.Because of these uncertainties, you should not make any investment decision based on these estimates and forward-looking statements. The forward-looking statements made in the attached relate only to events or information as of the date on which the statements are made in the attached.The registrant undertakes no obligation to update any forward-looking statements to reflect events or circumstances after the date on which the statements are made or to reflect the occurrence of unanticipated events. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Cencosud S.A. By: /s/Sebastián Rivera Martínez Name: Sebastián Rivera Martínez Title: Legal Manager Date:May 27, 2016 Cencosud S.A. and subsidiaries, Consolidated Interim Statements of Financial Position As of Assets Note March 31, 2016 December 31, 2015 ThCh$ ThCh$ (unaudited) Current assets Cash and cash equivalents Other financial assets, current 5 Other non-financial assets, current Trade receivables and other receivables 6 Receivables due from related entities, current Inventory 8 Current tax assets Total current assets Assets held for sale 21 - Total current assets Non-current assets Other financial assets, non-current 5 Other non-financial assets, non-current Trade receivable and other receivables, non-current 6 Equity method investment Intangible assets other than goodwill 9 Goodwill 10 Property, plant and equipment 11 Investment property 12 Non-current tax assets, Deferred income tax assets Total non-current assets Total assets The accompanying notes are an integral part of these interim consolidated financial statements. 1 Cencosud S.A. and subsidiaries, Consolidated Interim Statements of Financial Position As of Net equity and liabilities Note March 31, 2016 December 31, 2015 ThCh$ ThCh$ (unaudited) Current liabilities Other financial liabilities, current 13 Trade payables and other payables Payables to related entities, current Provisions and other liabilities 14 Current income tax liabilities Current provision for employee benefits Other non-financial liabilities, current Total current liabilities Liabilities held for sale 21 - Total current liabilities Non-current liabilities Other financial liabilities, 13 Trade accounts payables Provisions and other liabilities 14 Deferred income tax liabilities Non-current income tax liabilities - Other non–financial liabilities, non–current Total non-current liabilities Total liabilities Equity Paid-in capital 15 Retained earnings Issuance premium Other reserves ) ) Equity attributable to controlling shareholders Non-controlling interest ) Total equity Total equity and liabilities The accompanying notes are an integral part of these interim consolidated financial statements. 2 Cencosud S.A. and subsidiaries Consolidated Interim Statements of Profit and Loss and Other Comprehensive Profit (unaudited) For the three months ended Statements of profit and loss Note 3/31/2016 3/31/2015 ThCh$ ThCh$ Revenues from ordinary activities 18 Cost of Sales 16 ) ) Gross Profit Other income by function 16 Distribution cost 16 ) ) Administrative expenses 16 ) ) Other expenses by function 16 ) ) Other gain (losses), net 16 ) ) Operating profit Finance income 16 Finance expenses 16 ) ) Participation in profit or loss of equity method associates Exchange differences 16 ) (Losses) from indexation 16 ) ) Profit before tax Income tax expense 17 ) ) Profit from continuing operations Profit from discontinued operations 22 - Profit attributable to controlling shareholders Profit attributable to non–controlling shareholders Profit Earnings per share Basic earnings per share from continued operations Basic earnings per share from discontinued operations - Diluted earnings per share from continued operations Diluted earnings per share from discontinued operations - The accompanying notes are an integral part of these interim consolidated financial statements. The consolidated interim statement of profit and loss for the three months ended as of March 31, 2015 has been restated regarding the adoption of the change of the accounting policy that defines the allocation within the statement of profit and loss of the impacts produced by the measurement at fair value of financial instruments and derivative contracts applied restrospectively since September 30, 2015. The voluntary change in accounting policy represents a reclassification of impacts within different items of the statement of profit and loss, transferring the effects of this measurement at market value, from the operational line "other gains (losses)" to thefinancial components of "finance expenses" and / or "exchange differences" depending on the nature of the hedged risk. Neither the net result of exercise, nor the determination of distributable net result reported in previous years change as a result of the change of the accounting policy. This change does not affect items within the consolidated statements of financial position; of changes in consolidated equity; or of cash flows. 3 Cencosud S.A. and subsidiaries Consolidated Interim Statements of Profit and Loss and Other Comprehensive Profit (unaudited) For the three months ended 3/31/2016 3/31/2015 ThCh$ ThCh$ Profit Other comprehensive income Items that will never be reclassified to profit and loss Re-measurements of defined benefit liability (asset) - - Total OCI that will never be reclassified to profit and loss - - Items that are or may be reclassified to profit and loss Foreign currency translation adjustments ) ) Cash flow hedge ) Total Items that are or may be reclassified to profit and loss ) ) Other comprehensive income, before taxes. ) ) Income tax related to re-measurement of defined benefit liability (asset) - - Total income tax that will never be reclassified to profit and loss - - Income tax related to cash flow hedge ) Total income tax that are or may be reclassified to profit and loss ) Total other comprehensive income and expense ) ) Total comprehensive income ) Income attributable to Owners of the Company ) Non-controlling Shareholders Total comprehensive income ) The accompanying notes are an integral part of these interim consolidated financial statements. 4 Cencosud S.A. and subsidiaries Consolidated Interim Statement of Changes in Net Equity For the three months ended March 31, 2016 (unaudited) Statement of changes in equity ThCh$ Paid-in capital Issuance premiums Translation reserves Cash flow Hedge reserves Actuarial Gain(loss) reserves Share based payments reserves Other reserves Total reserves Changes in retained earnings (Accumulated losses) Changes in net equity attributable to parent company shareholders Change in non- controlling interest Total equity Opening balance as of January 1, 2016 ) Changes in equity Comprehensive income - Net income - Other comprehensive income - - ) ) - - - ) - ) ) ) Total Comprehensive income - - ) ) - - - ) Share issuance ) - Dividends - ) ) - ) Stock option (see 20) - Decrease due to changes in ownership interest without a loss of control (see 15.4) - ) ) - ) ) ) Total transactions with owners ) ) ) - ) ) Total Changes in equity ) ) ) - ) ) Ending balance, as of March 31, 2016 ) The accompanying notes are an integral part of these consolidated financial statements. 5 Cencosud S.A. and subsidiaries Consolidated Interim Statement of Changes in Net Equity For the three months ended March 31, 2015 (unaudited) Statement of changes in equity ThCh$ Paid-in capital Issuance premiums Translation reserves Cash flow Hedge reserves Actuarial Gain(loss) reserves Share based payments reserves Other reserves Total reserves Changes in retained earnings (Accumulated losses) Changes in net equity attributable to parent company shareholders Change in non- controlling interest Total equity Opening balance as of January1, 2015 ) Changes in equity Comprehensive income Net income - Other comprehensive income - - ) - - - ) - ) ) ) Total Comprehensive income - - ) - - - ) ) ) Share issuance - Dividends - ) ) - ) Stock option (see 20) - Decrease due to changes in ownership interest without a loss of control - ) ) - ) Total transactions with owners - - ) - - ) ) ) Total Changes in equity - - ) - - ) ) ) Ending balance, as of March 31, 2015 The accompanying notes are an integral part of these consolidated financial statements. 6 Cencosud S.A. and subsidiaries Consolidated Interim Statements of Cash Flows (unaudited) For the three months ended March 31, Cash flows from (used in) operating activities ThCh$ ThCh$ Types of revenues from operating activities Revenue from sale of goods& provision of services Other operating activity revenue Types of payments Payments to suppliers for supply of goods& services ) ) Payments to and on behalf of personnel ) ) Other operating payments ) ) Interest paid - ) Interest received - Taxes paid ) ) Other cash inflows (outflows) ) Cash flows from operating activities (continuing operations) ) Cash flows from operating activities (discontinued operations) - ) Net cash flow from operating activities ) Cash flows from (used in) investment activities Cash flows from loss of control in subsidiaries classified as investment activities ) - Cash flows used to acquire non-controlled interests - - Proceeds from sales of property, plant& equipment Purchases of property, plant& equipment ) ) Purchases of intangible assets ) ) Collection from related entities - - Dividends received - - Interest received Other cash inflows (outflows) ) Cash flows from operating activities (continuing operations) ) Cash flows from operating activities (discontinued operations) - ) Net cash flow (used in) investment activities ) Cash flows from (used in) financing activities Proceeds from shares issuance - Proceeds from borrowing at long–term - Proceeds from borrowing at short–term Total loan proceeds from borrowing Proceeds from borrowings granted by related parties - - Repayments of borrowing ) ) Dividends paid - - Interest paid ) ) Other cash outflows ) Cash flows from operating activities (continuing operations) ) - Cash flows from operating activities (discontinued operations) - Net cash flow from financing activities ) ) Net increase (decrease) in cash and cash equivalents before the effects of exchange rates variations ) Effects of variations in the exchange rate on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the period Incuded in cash and cash equivalents per the statement of financial situation Incuded in the assets of the disposal group - ) The accompanying notes are an integral part of these consolidated financial statements. 7 Cencosud S.A. and subsidiaries Notes to the unaudited consolidated interim financial statements 1 General information Cencosud S.A. (hereinafter “Cencosud Group,” “the Company,” “the Holding,” “the Group”) taxpayer ID number 93.834.000-5 is a public corporation with an indefinite life, with its legal residence at Avda. Kennedy 9001, 4th floor, Las Condes, Santiago, Chile. Cencosud S.A. is a public company registered with the Chilean Superintendence of Securities and Insurance (SVS), under No.743, which shares are quoted in Chile on the Stock Brokers-Stock Exchange (Valparaíso), the Chilean Electronic Stock Exchange and the Santiago Stock Exchange; it is also quoted on the United States of America Stock Exchange (“NYSE”) in New York in the form of American Depositary Receipts (ADRs). Cencosud S.A. is a retail operator in Latin America, which has active operations in Chile, Argentina, Brazil, Colombia and Peru, where it has developed a successful multi-format and multi-brand strategy reaching sales of ThCh$ 2,483,843,974 as of March 31, 2016. During the year ended March 31, 2016, the Company employed an average of 138,997 employees, ending with a total number of 138,910 employees. The Company’s operations include supermarkets, hypermarkets, home improvement stores, department stores, shopping centers, as well as real estate development and financial services, which makes it the most diversified retail company of Latin-American capital in South America with the biggest offering of square meters, it caters to the consumption needs of over 180million customers. Additionally, it operates other lines of business that complement the main retail operations, such as insurance brokerage, a travel agency, customer loyalty services and family entertainment centers. All of these services have gained recognition and prestige among customers, with brands that excel at quality and service. The Company splits its equity among 2,842,459,622 shares of a single series whose main shareholders are the following: Major shareholders as of March 31, 2016 Shares Interest % Inversiones Quinchamali Limitada % Inversiones Latadia Limitada % Inversiones Tano Limitada % Banco de Chile por cuenta de terceros % Banco Itau por cuenta de inversionistas % Horst Paulmann Kemna % Fondo de Pensiones Habitat C % Banco Santander - JP Morgan % Fondo de Pensiones Provida C % Fondo de Pensiones Habitat B % Fondo de Pensiones Capital C % Fondo de Pensiones Provida B % Other shareholders % Total % 8 The Cencosud group is controlled by the Paulmann family, as detailed below: Interest of Paulmann family as of March 31, 2016 Interest % Inversiones Quinchamali Limitada % Inversiones Latadia Limitada % Inversiones Tano Limitada % Horst Paulmann Kemna % Manfred Paulmann Koepfer % Peter Paulmann Koepfer % Heike Paulmann Koepfer % Succession of Mrs. Helga Koepfer Schoebitz % Inversiones Alpa Limitada % Total % The consolidated interim financial statements of Cencosud group as of March 31, 2016, were approved by the Board of Directors in a session held on May 25, 2016. 2 Summary of the main accounting policies Presentation basis The consolidated financial statements of Cencosud S.A. have been prepared in accordance with International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board (IASB). These condensed consolidated interim financial statements for the three months ended March 31, 2016 have been prepared in accordance with IAS 34, “Interim financial reporting”. These do not include all the information required for a complete set of IFRS financial statements. However, the condensed consolidated interim financial information should be read in conjunction with the annual financial statements for the year ended December 31, 2015, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”). 2.2New and amended standards adopted by the group (a) The following standards and interpretations are compulsory for the first adoption for annual periods beginning on or after January 1, 2016. Standards and interpretations IFRS 14 Regulatory Deferral Accounts permits an entity which is a first-time adopter of International Financial Reporting Standards to continue to account, with some limited changes, for 'regulatory deferral account balances' in accordance with its previous GAAP, both on initial adoption of IFRS and in subsequent financial statements. Regulatory deferral account balances, and movements in them, are presented separately in the statement of financial position and statement of profit or loss and other comprehensive income, and specific disclosures are required. Amendments and improvements IFRS 11 Joint Arrangements. Publicated May 2014. The amendments clarify the accounting for acquisitions of an interest in a joint operation when the operation constitutes a business. It does not provide guidance on the accounting for acquisitions of interests in joint operations in which the activity constitutes a business. The IFRS Interpretations Committee received a submission asking whether the acquirer of such interests in joint operations should apply the principles in IFRS 3 Business Combinations on initial recognition of the interest or whether the acquirer should instead account for it as the acquisition of a group of assets. Amendment to IAS 16 "Property, Plant and Equipment", and IAS 38, "Intangible Assets". Publicated May 2014. This amendment clarifies that the use of revenue-based methods to calculate the depreciation of an asset is not appropiate. It also clarifies that revenue is generally presumed to be an inappropiate basis for measuring the consumption of the economic benefits embodied in an intangible asset. 9 Amendment to IAS 16 "Property, Plant and Equipment", and IAS 41 “Agriculture”. Publucated June 2014. These amendments change the reporting for bearer plants, which should be accounted for in the same way as property, plant and equipment. The amendments include them in the scope of IAS 16 rather tan IAS 41. Amendment to IAS 27 "Consolidated and Separate Financial Statements". Publicated August 2014. The amendment allows entities to use the equity method to account for investments in subsidiaries, join ventures and associates in their separate financial statements. Amendment to IFRS 10 “Consolidated Financial Statements” and IAS 28 “Investments in Associates and Joint Ventures”. Publicated September 2014. The amendments address a conflict between the requirements of IAS 28 'Investments in Associates and Joint Ventures' and IFRS 10 'Consolidated Financial Statements' and clarify that in a transaction involving an associate or joint venture the extent of gain or loss recognition depends on whether the assets sold or contributed constitute a business. Amendment to IFRS 10 “Consolidated Financial Statements” and IAS 28 “Investments in Associates and Joint Ventures”. Publicated December 2014. These Amendments address issues that have arisen in the context of applying the consolidation exception for investment entities. The amendment defines that when applying the equity method to an associate or a joint venture, a non-investment entity investor in an investment entity may retain the fair value measurement applied by the associate or joint venture to its interests in subsidiaries. Amendment to IAS 1 “Presentation of Financial Statements”. Publicated December 2014. The amendments aim at clarifying IAS 1 to address perceived impediments to preparers exercising their judgement in presenting their financial reports. The amendment to ensure that entities are able to use judgement when presenting their financial reports as the wording of some of the requirements in IAS 1 had in some cases been read to prevent the use of judgement. Annual Improvements to IFRSs 2012–2014 Cycle, piblicated on September 25, 2014 Amendment to IFRS 5 " Non-current Assets Held for Sale and Discontinued Operations". The amendment adds specific guidance in IFRS 5 changes in methods of disposal, for cases in which an entity reclassifies an asset from held for sale to held for distribution or vice versa and cases in which held-for-distribution accounting is discontinued. Improvements to IFRS 7 "Financial Instruments: Disclosures". It adds additional guidance to clarify whether a servicing contract is continuing involvement in a transferred asset for the purpose of determining the disclosures required. This also clarifies the applicability of the amendments to IFRS 7 on offsetting disclosures to condensed interim financial statements. Improvements to IAS 19, "Employee Benefits". It clarifies that the high quality corporate bonds used in estimating the discount rate for post-employment benefits should be denominated in the same currency as the benefits to be paid. Improvements to IAS 34, " Interim Financial Reporting". This clarifies the meaning of 'elsewhere in the interim report' and requires a cross-reference. Managenment has assessed the adoption of these standards, amendments and interpretations, and it has concluded that there are not a material impact on Financial Satements of the Group. (b) New standards, amendments and interpretations not yet adopted. Standards and interpretations Description Application for annual periods beginning on or after: IFRS 9 “Financial Instruments” The complete version of IFRS 9 replaces most of the guidance in IAS 39. IFRS 9 retains but simplifies the mixed measurement model and establishes three primary measurement categories for financial assets. There is now a new expected credit losses model that replaces the incurred loss impairment model used in IAS 39. 01-01-2018 IFRS 15 “Revenue from Contracts with Customers” This standard defines a new model to recognize revenue from contracts with costumers. The standard deals with revenue recognition and establishes principles for reporting useful information to users of financial statements about the nature, amount, timing and uncertainty of revenue and cash flows arising from an entity’s contracts with customers. Revenue is recognized when a customer obtains control of a good or service and thus has the ability to direct the use and obtain the benefits from the good or service. The standard replaces IAS 18 ‘Revenue’ and IAS 11 ‘Construction contracts’ and related interpretations. 01-01-2018 IFRS 16“Leases” Specifies how an IFRS reporter will recognise, measure, present and disclose leases. The new standard brings most leases on-balance sheet for lessees under a single model, eliminating the distinction between operating and finance leases. Lessor accounting however remains largely unchanged and the distinction between operating and finance leases is retained. The standard also provides a single lessee accounting model, requiring lessees to recognise assets and liabilities for all leases unless the lease term is 12 months or less or the underlying asset has a low value. 01-01-2019 10 Amendments and improvements Description Application for annual periods beginning on or after: Amendment to IAS 7 “Statement of Cash Flows” The amendments are intended to clarify IAS 7 to improve information provided to users of financial statements about an entity's financing activities. The amendments in Disclosure Initiative (Amendments to IAS 7) come with the objective that entities shall provide disclosures that enable users of financial statements to evaluate changes in liabilities arising from financing activities. 01-01-2017 Amendment to IAS 12 “Income Taxes” The IASB had concluded that the diversity in practice around the recognition of a deferred tax asset that is related to a debt instrument measured at fair value is mainly attributable to uncertainty about the application of some of the principles in IAS 12. Therefore the amendments consist of some clarifying paragraphs and an illustrating example. 01-01-2017 There are no other IFRSs or IFRIC interpretations that are not yet effective that would be expected to have a material impact on the Group. Accounting policies The accounting policies adopted are consistent with those applied during the previous financial year. Income taxes for interim periods are accounted for using the tax rate that would be applicable to expected total annual income before taxes. 11 Changes in accounting policies The Company assess accounting policies frequently, and decide to change any of the adopted standards only if the change: i) is required by a new IFRS ; or ii) results in the financial statements providing reliable and more relevant information about the effects of transactions, other events or conditions on the entity's financial position, financial performance, or cash flows. 3 Risk management policies The Company is exposed to a variety of financial risks: market risk (including interest rate risk and foreign exchange rate risk), credit risk and liquidity risk. The condensed interim consolidated financial statements do not include all financial risk management information and disclosure required in the annual financial statements, and should be read in conjunction with the Company’s annual consolidated financial statements as of December 31, 2015. There have been no changes in the risk management policies and procedures between the dates of the annual and these interim consolidated financial statements as of March 31, 2016. Valuation methodology (initially and subsequently). Financial instruments that have been accounted for at fair value in the statement of financial position as of March 31, 2016 and December 31, 2015 have been measured using the methodologies as set forth in IFRS 13. These methodologies applied for each class of financial instruments are classified using the following hierarchy: Level I: The fair value of financial instruments traded in active markets is based on quoted market prices at the balance sheet date. A market is regarded as active if quoted prices are readily and regularly available from an exchange, dealer, broker, industry group, pricing service, or regulatory agency, and those prices represent actual and regularly occurring market transactions on an arm’s length basis. The quoted market price used for financial assets held by the group is the current bid price. Level II: The fair value of financial instruments that are not traded in an active market (for example, over-the-counter derivatives) is determined by using valuation techniques. These valuation techniques maximize the use of observable market data where it is available and rely as little as possible on entity specific estimates. If all significant inputs required to fair value an instrument are observable, the instrument is included in level 2. If one or more of the significant inputs is not based on observable market data, the instrument is included in Level 3. Specific valuation techniques used to value financial instruments include: · Quoted market prices or dealer quotes for similar instruments; · The fair value of interest rate swaps is calculated as the present value of the estimated future cash flows based on observable yield curves; · Other techniques, such as discounted cash flow analysis, are used to determine fair value for the remaining financial instruments · The fair value of forward foreign exchange contracts is determined using forward exchange rates at the balance sheet date, with the resulting value discounted back to present value; · Other techniques, such as discounted cash flow analysis, are used to determine fair value for the remaining financial instruments. Level III: Inputs for assets or liabilities that are not based on observable market data. Group valuation process The Group has established control framework with respect to the measurements of fair value. This includes a valuation team that has an overall responsibility for overseeing all significant fair value measurements, including level 3 fair values, and reports directly to the regional CFO. 12 The valuation team regularly reviews significant unobservable inputs and valuation adjustments. If third party information, such as broker quotes or pricing services, is used to measure fair values, then the valuation team assesses the evidence from third parties to support the conclusion that such valuations meet the requirements of IFRS, including the fair value hierarchy in which such valuation should be classified. Taking into account the nature and characteristics of the instruments maintained in its portfolio, the Company classifies its valuation methodologies in the three aforementioned levels. Currently, the valuation process considers internally developed valuation techniques, for which parameters and observable market inputs are used, mainly using the present value methodology. As of March 31, 2016 and December 31, 2015, the Group has no financial instruments that have been valuated using inputs assessed as level III, however, the procedures above are in line with the Group policies regarding the estimation and review of the inputs used in fair-valuing financial asset and recurrent and non-recurrent non-financial assets. The tables below show the total value of each type of the financial instruments valued under each category, and its respective percentage, as of March 31, 2016 and December 31, 2015: March 2016 Valuation method Amortized Classification Group Type Value Level I Level II Level III cost ThCh$ % At fair value through profit or loss Mutual funds Mutual fund shares % - - - Derivatives Forward - % - - Shares Shares % - - - Other financial Instruments High liquid financial instruments % - - - Other financial investments % - - - Credit cards and trade Receivables, net Cash and cash equivalents Cash balances - - - % Bank balances - - - % Short-term deposits - - - % Receivables Receivables due from Bretas - - - % Credit card and trade receivables, net (1) - - - % Receivables from related entities Related entities, current - - - % Financial liabilities and payables Bank loans (2) Current - - - % Non-Current - - - % Bonds payable (2) Current - - - % Non-Current - - - % Other loans (lease) Current - - - % Non-Current - - - % Deposits and saving accounts Current - - - % Non-Current - - - % Debt purchase affiliates Current - - - % Non-Current 0 - - - % Letters of credit Non-Current - - - % Other financial liabilities Current - - - % Trade payables Current - - - % Non-Current - - - % Withholding taxes Current - - - % Non-Current - - - % Payables to related entities Current - - - % Hedges Hedging derivatives Cash flow hedging liability - % - - Cash flow hedging asset - % - - Fair value hedging asset - % - - The fair value of current receivables is not significantly different from their book value, since the effect of the discount rate is not significant. The fair value has been determined using discounted cash flows valuation models. Meaningful inputs include the discount rate used to reflect the credit risk associated with Cencosud SA, these inputs are level II type, within the fair value hierarchy. 13 December 2015 Valuation method Amortized Classification Group Type Value LevelI LevelII LevelIII cost ThCh$ % At fair value through profit or loss Mutual funds Mutual fund shares % - - - Derivatives Forward - % - - Other financial Instrument Highly liquid financial instruments % - - - Other financial investments % - - - Trade Receivables, net Cash and cash equivalents Cash balances - - - % Bank balances - - - % Short-term deposits - - - % Receivables Receivables due from Bretas - - - % Trade receivables, net (1) - - - % Receivables from related entities Related entities, current - - - % Financial liabilities and payables Bank loans (2) Current - - - % Non-Current - - - % Bonds payable (2) Current - - - % Non-Current - - - % Other loans (lease) Current - - - % Non-Current - - - % Deposits and saving accounts Current - - - % Non-Current - - - % Debt purchase affiliates Current - - - % Non-Current - - - % Letters of credit Non-Current - - - % Other financial liabilities Current - - - % Trade payables Current - - - % Non-Current - - - % Withholding taxes Current - - - % Non-Current - - - % Payables to related entities Current - - - % Hedges Hedging derivatives Cash flow hedging liability - % - - Cash flow hedging asset - % - - Fair value hedging asset - % - - The fair value of current receivables is similar to its carrying amount, as the impact of discounting is not significant. The fair value for disclosure purposes has been determined using discounted cash flow. Significant inputs include the discount rate used for similar instruments as modified to reflect the credit risk associated with Cencosud S.A., these inputs are categorized within level 2 of the fair value hierarchy. Instruments classified as Level II correspond mainly to interest rate and cross currency swaps that have been valued by discounting the future cash flows stipulated in the contract for both the asset and liability component of each instrument. The structure of interest rates used to bring the future cash flows to present value is constructed based on the currency of each component and inferred from transactions involving risk-free instruments in the relevant market. 14 The Group recognizes transfers between levels of the fair value hierarchy at the end the reporting period during the change has occurred. As of March 31, 2016 and December 31, 2015, there have been no transfers between level I and II, and transfers out of level III to another level of fair value. Reclassifications. As of the end of this reporting period, the Company has not reclassified any entries in the aforementioned financial instrument categories. Liquidity risk. The concept of liquidity risk is used by the Company to refer to financial uncertainty, at different time horizons, related to its capacity to respond to cash needs to support its operations, under both normal and exceptional circumstances. Compared to year end, there was no material change in the contractual undiscounted cash out flows for financial liabilities that affect the Company´s liquidity risk. 3.4Fair value of financial assets and liabilities measured at amortized cost. In order to estimate the fair value of debt instruments not accounted for at amortized cost, the Company has estimated the cash flows from variable interest obligations using relevant swap curves. The structure of interest rates used to bring the future cash flows to present value is constructed based on the currency of each obligation and corresponds to the risk-free curve in the relevant market plus a credit spread inferred from the initial contractual conditions of each obligation. The fair value of the following financial assets and liabilities approximate their carrying amount: · Trade and other receivables · Other current financial assets · Cash and cash equivalents (excluding bank overdrafts) · Trade and other payables · The following assets and liabilities within the held-for-sale disposal group: – Cash and cash equivalents – Other current assets – Trade and other payables – Borrowings – Other current liabilities 4 Estimates, judgment or criteria applied by management The estimates and criteria used are continuously assessed and are based on prior experience and other factors, including the expectation of occurrence of future events that are considered reasonable according to the circumstances. The preparation of interim financial statements requires management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets and liabilities, income and expense. Actual results may differ from these estimates. In preparing these condensed interim financial statements, the significant judgments made by management in applying the group’s accounting policies and the key sources of estimation uncertainty were the same as those that applied to the consolidated financial statements for the year ended December 31, 2015, with the exception of changes in estimates that are required in determining the provision for income taxes. 15 5 Other financial assets, current and non-current The composition of this item as of March 31, 2016 and December 31, 2015 includes the following: As of Other financial assets, current March 31, December 31, ThCh$ ThCh$ Shares - Mutual Funds Shares(*) Hedging derivatives Highly liquid financial instruments Total other financial assets, current As of Other financial assets, non-current March 31, December 31, ThCh$ ThCh$ Hedging derivatives Financial investments Long term Account receivable due from Bretas Total other financial assets, non-current (*) Mutual Funds shares are mainly fixed rate investments. 6 Trade receivables and other receivables Trade receivables and other receivables as of March 31, 2016 and December 31, 2015 are as follows: As of Trade receivables and other receivables net, current March 31, December 31, 2015 ThCh$ ThCh$ Trade receivables net, current Credit card receivables net, current Other receivables, net, current Letters of credit loans Total As of Trade receivables and other receivables, net, non-current March 31, December 31, 2015 ThCh$ ThCh$ Trade receivables net, non-current Credit card receivables net, non-current Other receivables, net, non-current Letters of credit loans Total As of Trade receivables and other receivables, gross, current March 31, 2016 December 31, 2015 ThCh$ ThCh$ Trade receivables gross, current Credit card receivables gross, current Other receivables gross, current Letters of credit loans Total 16 As of Trade receivables and other receivables, gross, non-current March 31, 2016 December 31, 2015 ThCh$ ThCh$ Trade receivables gross, non-current Credit card receivables gross, non-current Other receivables gross, non-current Letters of credit loans, non-current Total As of Trade receivables and other receivables close to maturity March 31, 2016 December 31, 2015 ThCh$ ThCh$ Less than three months Between three and six months Between six and twelve months In more than twelve months Total The maturity of past due trade receivables as of March 31, 2016 and December 31, 2015 is as follows: As of Trade receivables past due but not impaired March 31, December 31, ThCh$ ThCh$ Past due in less than three months Past due between three and six months Past due between six and twelve months Past due in more than twelve months Total The movement of the bad debt allowance is as follows: As of Change in bad debt allowance March 31, December 31, 2015 ThCh$ ThCh$ Initial balance Increase in provision Utilized provision ) ) Decrease in provision ) ) Reclassified to assets held for sale - Total The maximum exposure to credit risk at the date of the report is the book value in each category of the trade account; the Cencosud Group does not request collateral as a guarantee. 7 Transactions with related parties Transactions with related companies are based on immediate payment or collection or with a term of up to 30 days, and are not subject to special conditions. These operations comply with what is established in articles 44 and 49 of Law N° 18,046 that regulates the Corporations,It is noteworthy that the related party transactions are in accordance with IAS 24 (Revised) “Related Parties”, The Company has a policy to disclose all transactions performed with related parties during the period, 17 Board of Directors and key management of the Company The Board of Directors as of March 31, 2016 is comprised of the following people: Board of directors Role Profession Horst Paulmann Kemna Chairman Businessman Heike Paulmann Koepfer Director Commercial Engineer Peter Paulmann Koepfer Director Commercial Engineer Roberto Oscar Phillips Director National Public Accountant Cristián Eyzaguirre Johnston Director Economist Richard Büchi Buc Director Civil Engineer David Gallagher Patrickson Director Businessman Julio Moura Neto Director Engineer Key management of the Company as of March 31, 2016 is composed of the following people: Senior management Position Profession Jaime Soler Chief Executive Officer Commercial Engineer Carlos Mechetti General Counsel Attorney at law Bronislao Jandzio Audit Managing Director Business Administrator Renato Fernández Corporate Affairs Manager Journalist Antonio Ureta Vial Home Improvement Managing Director Commercial Engineer Patricio Rivas Financial Retail Managing Director Commercial Engineer Rodrigo Hetz Human Resources Director Industrial Engineer Andres Artigas Chief Information Officer Industrial Engineer Rodrigo Larrain Chief Financial Officer Industrial Engineer Ricardo Bennett Department Store Managing Director Industrial Engineer Tomás Zabala Corporate Strategy Manager Industrial Engineer Carlos Madina Shopping Centers Managing Director Business Administrator Board of Directors compensation In accordance with Article 33 of Law N° 18,046 in regards to Corporations, the Ordinary Shareholders’ Meeting held on April24, 2015, set the following amounts for the 2015 period: • Fees paid for attending Board sessions: payment of UF 330 each month for those holding the position of Director of the Board and twice this amount for the President of the Board, if and only if they attend a minimum of 10ordinary sessions each year, • Fees paid for attending the Directors’ Committee: payment to each Director of UF 110 for each session they attend, The details of the amount paid to Directors for the three months ended March 31, 2016 and 2015 are as follows: Name Role March 31, March 31, ThCh$ ThCh$ Horst Paulmann Kemna Chairman Heike Paulmann Koepfer Director Peter Paulmann Koepfer Director Cristián Eyzaguirre Johnston Director Roberto Oscar Philipps Director Erasmo Wong Lu Vega (*) Director 0 David Gallagher Patrickson Director Julio Moura Director Richard Bûchi Buc Director Total (*) Mr. Erasmo Wong Lu has resigned to his designation as Director, with effective date as from August 26, 2015. 18 Compensation paid to senior management Key management compensation March 31, March 31, ThCh$ ThCh$ Salary and other short term employee benefits Share based payments Total The Cencosud Group has established an incentive plan, which rewards management for the achievement of individual objectives in the achievement of the company’s results, These incentives are structured as a minimum and a maximum of gross compensation and are paid once a year. 8Inventory The composition of this item as of March 31, 2016 and December 31, 2015 is as follows: As of Inventory category March 31, December 31, 2015 ThCh$ ThCh$ Raw materials Goods Provisions ) ) Total The composition of inventories by business line as of March 31, 2016 and December 31, 2015 is as follows: As of March 31, 2016 Inventory category Department stores Supermarkets Home improvement Total ThCh$ ThCh$ ThCh$ ThCh$ Raw material - Goods Total As of December 31, 2015 Inventory category Department stores Supermarkets Home improvement Total ThCh$ ThCh$ ThCh$ ThCh$ Raw material - Goods Total The Company periodically assesses its inventories at their net realizable value, by separating the inventory for each line of business and verifying the age, inventory turnover, sales prices and seasonality. Any adjustments are carried against income of the period. The goods included in inventory are valued between the purchase price or production cost, net of allowance for obsolescence and net realizable value. 19 9Intangible assets otherthan goodwill Intangible assets are mainly composed of software and brands acquired in business combinations. The detail as of March 31, 2016 and December 31, 2015 is as follows: As of Intangibles assets other than goodwill net March 31, December 31, 2015 ThCh$ ThCh$ Finite life intangible assets, net Indefinite life intangible assets, net Intangible assets, net Patents, Trade Marks and Other Rights, Net Software (IT) Other Identifiable Intangible Assets, net Identifiable Intangible Assets, Net As of Intangibles assets other than goodwill gross March 31, 2016 December 31, 2015 ThCh$ ThCh$ Finite life intangible assets, Gross Indefinite life intangible assets, Gross Intangible Assets, Gross Patents, Trade Marks and Other Rights, Gross Software (IT) Other Identifiable Intangible Assets, Gross Identifiable Intangible Assets, Gross As of Accumulated amortization and value impairment March 31, 2016 December 31, 2015 ThCh$ ThCh$ Finite life intangible assets ) ) Indefinite life intangible assets - - Intangible Assets, Gross ) ) Software (IT) ) ) Other Identifiable Intangible Assets (*) ) ) Accumulated amortization and value impairment ) ) (*) Other identifiable intangible assets mainly correspond to customer’s data base. 20 The detail of the useful lives applied to intangible assets as of March 31, 2016 and December 31, 2015 is as follows: Estimated useful lives or amortization rates used Minimum life Maximum life Development costs 1 7 Patents, Trade Marks and Other Rights Indefinite Indefinite Software (IT) 1 7 Other identifiable Intangible Assets 1 5 The detail of the amounts of identifiable intangible assets that are individually significant as of March 31, 2016 and December 31, 2015 is as follows: Individually significant identifiable Intangible assets Book Value March 2016 Book Value December 2015 Remaining amortization period Countryof origin Segment ThCh$ ThCh$ Paris Brand Indefinite Chile Departmentstores Johnson’s Brand Indefinite Chile Departmentstores Pierre Cardin License Defined Chile Department stores Wong Brand Indefinite Peru Supermarkets Metro Brand Indefinite Peru Supermarkets Bretas Brand Indefinite Brazil Supermarkets Perini Brand Indefinite Brazil Supermarkets Prezunic Brand Indefinite Brazil Supermarkets Total 265,757,600 The factors for considering the brands with indefinite useful lives over time are the following: • Verifiable history and expected use of the asset by the Company: This is the most important factor to consider in the definition of the useful life of the brand. The brands mentioned have a history of more than 80 years of successful existence in the market. The use that has been and is being given to these brands shows an intention to keep them and consolidate them further in the long term. • Legal, regulatory or contractual limits to the useful life of the intangible asset: There are no legal, regulatory or contractual limits linked to the brands. The brands are duly protected and the pertinent registrations remain current. • Effects of obsolescence, demand, competition and other economic factors: The brands have a rating linked to strong national brands according to their history. This implies a low risk of obsolescence. • Maintenance of the necessary investment levels to produce the projected future cash flows: historic and projected cash flows for the brands are duly sustained with investments in marketing, publicity, technology, renovations and improvements to the retail infrastructure, They are efficient as a result of synergies and scale of operations, but are compatible and realistic for the industry, An increase in the other general administration expenses and necessary sales is also contemplated to sustain the projected increase in sales. • Relationship of the useful life of an asset or group of assets with the useful life of an intangible asset: The brands do not depend on the useful life of any asset or group of assets as they existed independently for a substantial time prior to the acquisitions, and they are not related to sectors subject to technological obsolescence or other causes. 21 10 Goodwill The goodwill represents the excess of the acquisition cost, over the fair value of the Group’s interest in the identifiable net assets of the subsidiary/associate as of the date of acquisition. Goodwill is allocated to each store or group of stores, as appropriate, in each country and operating segment (CGUs cash generating units). 10.1Measuring recoverable value of the Goodwill, Goodwill is assessed at least annually. Valuations at interim periods could be done, if there are any signs that the carrying value of our goodwill may not be recoverable. These signs may include a significant change in the economic environment affecting business, new laws, operating performance indicators, competition movements, or the transfer of an important part of a cash-generating unit (CGU). To check whether goodwill has suffered an impairment loss of value, the company compares the carrying amount of the assets, against their recoverable value. We may recognize an impairment loss if the carrying amount of the asset excess its recoverable amount. The Group believes that value in use approach by the discounted cash flow method, is the most reliable way to determine the recoverable value of the CGU method. 10.2Goodwill by segment and country, The following table details goodwill balances and movements by operating segment and country as of March 31, 2016 and December 31, 2015: Goodwill per operating segment and country As of December, 2015 Impairment Increase (decrease) foreign exchange As of March, 2016 ThCh$ ThCh$ ThCh$ Real Estate& Shopping—Argentina - ) Supermarkets—Chile - - Supermarkets—Brazil - Supermarkets—Peru - ) Supermarkets— Colombia - - Financial services – Colombia - - Shopping Centers – Colombia - - Home Improvement—Argentina - ) Home Improvement—Chile - - Department stores—Chile - - Total - 10.3Impairment risks on Cash Generating Unit Supermarkets - Brazil, During 2015 the Brazilian economy has decreased pushed by the political crisis, especially since the second quarter of this year. These circumstances affect the expectations adopted by the 2015 annual impairment test, for the 2015 year and successive projections. External Indicators The most representative variables of the hard economic conditions in Brazil and the weakening of the market are the following: a) Devaluation of local currency against the dollar: Brazilian Real (BRL) felt 15% in front of the American Dollar (USD) during the first half of 2015 (December 31, 2014 at BRL $ 2.6926 / USD; June 30 2015 BRL $ 3.0975 / USD). b) Decrease in GDP growth. Falling from 0.1% growth in 2014, to a projection (tending to a contraction) of -1.5% in 2015 (IMF Bulletin, July 2015). c) Increase of the unemployment rate. From a 4.8% unemployment rate at the end of 2014; to a 6.7% unemployment rate as of May 2015. d) Persistent high inflation. By passing from a rate of 6.4% in the year 2014 to 8.4% in the last 12 months to May 2015 measured. e) Significant increase in Producers Price Index (PPI). Raw materials have experimented meaningful increase. The SELIC (Bank overnight rate) has reached a level of 13.75%, one of the highest among the ten largest economies in the world. 22 As a consequence of worsening macroeconomic variables in Brazil, the Company has made a permanent monitoring of the CGU Supermarkets in Brazil performance in 2015. These aforementioned impacts on following internal indicators. Internal Indicators a) Decrease in sales in local currency. Showing a 1.4% growth in last 12 months, a figure lower than the expected in the company's projections for 2015. b) Decrease in sales in local currency by quarter. The 2015 second quarter sales felt 5.3%, in comparison with the same quarter of 2014. c) Adjusted EBITDA. The adjusted EBITDA in local currency were 1.4% measured in the last twelve months. This index is lower than the official budget projection figure. That change in the Brazilian macroeconomic expectations has driven the Company to permanently monitor that CGU´s performance. Being that, after evaluating the Supermarkets – Brazil segment development, the Group has considered that there are qualitative indications that the goodwill of the Supermarkets - Brazil CGU could be at risk of failing a new impairment test. According to this, as of June 30, 2015 a new calculation of the recovery value of the CGU Supermarkets Brazil was done by taking into account the adjusted assumptions and updated business outlook. The value in use was obtained by discounting the future cash flows at their present value, using an updated WACC rate. The financial model showed that the recoverable amount of the CGU Supermarkets - Brazil was lower than the carrying value of its long-term assets, for this reason, the Group recorded a goodwill impairment in the amount of M $116,771,460 (BRL $ 566 million). The Supermarkets – Brazil impairment loss of goodwill, effective at June 30 2015, has been recognized within the Interim consolidated statement of comprehensive income by function, under the "Other gains and losses" line. This impairment does not represent any impact over the Company’s cash flows. According to IAS 36.124, the reversal of an impairment loss for goodwill is prohibited. The deferred taxes generated by the impairment of goodwill of Brazil Supermarkets segment have been recorded in accordance with IAS 36, paragraph 64 and IAS 12, by comparing the carrying amount of the deferred asset with its tax base as of September 30, 2015. 10.4Main key assumptions for the 2015 annual test, a) Discount rate The real discount rate applied to annual test conducted in September 2015, was estimated based on historical data of average cost rate of capital with a leverage of 31%, by considering as reference the major competitors in the industry. Differentiated discount rate is used in each of the countries where the Company operates, depending on the associated local risks. Used rates are shown in the table below: Segment and Country Chile Argentina Peru Colombia Brazil % Supermarkets Home Improvement - Department stores - - - b) Other assumptions The Group has defined a financial model which considers the revenues, expenditures, cash flow balances, net tax payments and capital expenditures on a five years period (2016-2020), and perpetuity beyond this tranche. As an exception, the Supermarkets – Colombia segment has been forecasted in a nine years horizon, as a result of the recent inclusion of the Jumbo and Metro brands. These brands are on a pathway to maturity after the purchase and absorption of the Carrefour operations in Colombia since 2012. The financial projections to determine the net present value of future cash flows are modeled considering the principal variables that determine the historic flows of each group of CGU and the budgets approved by the Board. Conservative growth rates are used for this purpose, which fluctuate from 0% to 5%annual average for the first five year of the projections and the terminal growth rates are between 0.5% and 1%, beyond fifth year, taking into account the maturity of each segment. Higher growth rates may be assigned depending on the business performance in each country, and their periods of stabilization and maturity. 23 The most sensitive variables in these projections are the discount rate are applied in determining the net present value of projected cash flows; the operating costs; and the market prices of the goods and services traded. For purposes of the annual impairment test sensitizations are performed on critical variables that affect the financial projections. This awareness is a range of variation of 5% for WACC discount rate (measured in real terms), and 10% for the growth rate of perpetuity. If EBITDA margin used in the value in use calculation for the group of UGEs Supermarkets - Colombia, or if the estimated cost of capital used in determining the discount rate for the group of UGEs aforementioned, had been 5% higher, than management´s estimation, both changes taken in isolation, the recoverable amount determined by value in use calculation, still remains in an amount similar to the goodwill carrying amount, with a small surplus. If EBITDA margin used in the value in use calculation for the group of UGEs Supermarkets -Brazil, or if the estimated cost of capital used in determining the discount rate for the group of UGEs aforementioned, had been 5% higher, than the management´s estimations, both changes taken in isolation, the recoverable amount determined by value in use calculation, remains in an amount higher than similar to the goodwill carrying amount, with a small surplus. The recoverable amount exceeded the CGU’s carrying amounts of each group of CGU, as of September 30, 2015 when annual test were performed. On the same way, sensibility analysis also produced recoverable amounts higher than their respective carrying amounts. The Management did not identify a reasonably possible change in the tested assumptions that could cause the carrying value exceeds the recoverable amount. 24 11Property, plant and equipment The composition of this item as of March 31, 2016 and December 31, 2015 is as follows: As of Property, plant and equipment categories, net March 31, December 31, ThCh$ ThCh$ Construction in progress Land Buildings Plant and equipment Information technology equipment Fixed installations and accessories Motor vehicles Leasehold improvements Other property plant and equipment Totals As of Property, plant and equipment categories, gross March 31, December 31, ThCh$ ThCh$ Construction in progress Land Buildings Plant and equipment Information technology equipment Fixed installations and accessories Motor vehicles Leasehold improvements Other property plant and equipment Totals As of Accumulated depreciation and impairment of property, plant and equipment March 31, December 31, ThCh$ ThCh$ Buildings ) ) Plant and equipment ) ) Information technology equipment ) ) Fixed installations and accessories ) ) Motor vehicles ) ) Leasehold improvements ) ) Other property plant and equipment ) ) Totals ) ) 25 11.2The following table shows the technical useful lives for the assets. Method used for the depreciation of property, plant and equipment (life) Rateexplanation Minimum life Maximum life Buildings UsefulLife(years) 25 60 Plant and equipment UsefulLife(years) 7 20 Information technology equipment UsefulLife(years) 3 7 Fixed installations and accessories UsefulLife(years) 7 15 Motor vehicles UsefulLife(years) 1 5 Leasehold improvements (*) UsefulLife(years) 5 35 Other property plant and equipment UsefulLife(years) 3 15 (*) Leasehold improvement will be depreciated using the shorter useful life between of the length of the lease contract and the useful life per the table above. The Group reviewes the estimated useful lives of property, plant and equipment at the end of each annual period. The Company has determined that there are no significant changes in the estimated useful lives for the reported periods. 12 Investment properties The roll-forward of investment properties as of March 31, 2016 and December 31, 2015 is the following: As of Roll-forward of investment properties, net, fair value method March 31, 2016 December 31, 2015 ThCh$ ThCh$ Investment properties, net, initial value Change in unrealized gains (losses) Additions, Investment Properties, Fair Value Method - Acquisition from a business combination - - Transfer to (from) owner-occupied property, investment property, cost model ) ) Retirement, investment properties, Fair Value Method - - Increase (decrease) in foreign exchange rate, Investment Properties, Fair Value Method ) ) Changes in Investment Properties, Fair Value Method, Total Investment Properties, Fair Value Method, Final Balance Income and expense from investment properties For the three months ended Roll-forward of investment properties, net fair value method March 31, March 31, ThCh$ ThCh$ Revenue from Investment Property Leases Direct Expense of Operation of Investment Properties which generate lease revenue As of March 31, 2016 and December 31, 2015, investment properties are not encumbered, 26 As of March 31, 2016 there are commitments to acquire investment properties by ThCh$ 12,616,244 (ThCh$ 10,859,113 as of December 31, 2015), There are no restrictions on ownership of assets, Other projects The Costanera Center project corresponds to assets that have been classified as investment property. The Shopping Mall is in operation since June, 2012. First 15,000 square meters of towers 2 and 4 were allowed to be leased as commercial offices by the Municipality authority from August 2015. As of March 31, 2016 and December 31, 2015, this project has been valued using the fair value model. The methodology used in the valuation of these assets and used significant assumptions are described in note 4.3 of the annual financial statements as of December 31, 2015. 27 13 Other financial liabilities, current and non-current The composition of this item as of March 31, 2016 and December 31, 2015 is the following: 13.1Types of interest bearing (accruing) loans Balance as of 3/31/2016 Balance as of 12/31/2015 Loans Current Non-current Current Non-current ThCh$ ThCh$ ThCh$ ThCh$ Bank loans (1) Bond debt (2) Other loans—leases Other financial liabilities (hedge activities) Time deposits (3) Term savings accounts - - Letters of credit - - Deposits and other demand deposits - - Debt purchase Bretas - - - Debt M, Rodriguez - - Debt purchase Johnson - - Other Financial liabilities—other - - Totals Loans (*) The variation in these groups of financial liabilities is mainly related to placement in international markets of two series of bonds for a total amount of USD 1,000 million dollars of the United States of America, in accordance with Rule 144A of the Securities Act 1933 United States of America, which took place in February 2015 and whose resources were used to pay debt in Chile companies and subsidiaries in Brazil. Bank loans correspond to loans taken out with banks and financial institutions, Bond debt corresponds to bonds placed in public securities markets or issued to the public in general, Time deposits are the main funding source of the subsidiary, Banco Paris in Chile. Deposits taken by Chilean clients of Banco Paris are mainly money market deposits, which are 390 persons and 19 institutions. The average maturity of these deposits is 126 days as of March 31, 2016, and 196 days as of December 31, 2015. Restrictions Loan agreements and outstanding bonds of the Company contain a number of covenants requiring compliance with certain financial ratios and other tests, As of March 31, 2016 and December 31, 2015 the Company was in compliance with the all financial debt covenants suscribed. 14Provisions and other liabilities Provisions The composition of this item as of March 31, 2016 and December 31, 2015 is as follows: As of Accruals and provision March 31, December 31, March 31, December 31, Current Non-current ThCh$ ThCh$ ThCh$ ThCh$ Legal claims provision Onerous contracts provision Total 28 Movement of provisions: Provision type Legal claims Onerous contracts Total ThCh$ ThCh$ ThCh$ Initial Balance January 1, 2016 Movements in Provisions: Additional provisions - Increase (decrease) in existing provisions ) Provision used during the year ) - ) Reversal of non-used provisions ) - ) Increase (decrease) in foreign exchange rate ) - ) Changes in provisions, total ) ) ) Total provision, closing balance as of March 31, 2016 Provision type Legal claims Onerous contracts Total ThCh$ ThCh$ ThCh$ Initial Balance January 1, 2015 Movements in Provisions: Additional provisions - Increase (decrease) in existing provisions ) ) ) Provision used during the year ) - ) Reversal of used provision ) - ) Increase (decrease) in foreign exchange rate ) ) ) Changes in provisions, total ) ) ) Total provision, closing balance as of December 31, 2015 29 15 Net equity The objectives of the Cencosud Group regarding capital management are to safeguard its capacity to continue as a going concern, ensuring appropriate returns for its shareholders and benefits for other stakeholders, and maintaining an optimum capital structure while reducing capital costs. Paid-in capital As of June 22, 2012, the Company proceeded to increase the authorized Capital through the issuance of 270,000,000 of shares, without a par value and in a unique series, as agreed at the shareholders meeting held on April 29th, 2011 which complemented and modified preliminary agreements made at extraordinary shareholders meetings on March 1st and May 15th of 2012, 27,000,000 shares out of the capital increase were set aside to offer them in a stock option plan for the Company’s upper management The referential share price reported to the SVS (Superintendencia de Valores y Seguros) was Ch$3,555,56. The final issue share price was Ch$2,600 per share. In connection with share issuance, 59,493,000 shares were issued in the United States of America in the form of American Depositary Shares (ADSs) and 210,507,000 shares were issued in the local market in Chile. At the extraordinary shareholders meeting held on November 20, 2012, the shareholders agreed to increase capital by ThCh$835,000,000 through the issuance of 332,987,717 of shares in one series and without a par value, 10% out of the total issuance was set aside to offer them in a stock option plan for employees, the remaining of the shares was offered to the Company’s shareholders The movement of paid-in capital from December 31, 2015 to March 31, 2016 is the following: Authorized shares movements Number of Shares Paid shares as ofDecember 31, 2015 Paid shares as of March31, 2016 There are not movements of authorized shares during 2015 and 2016 periods. 15.2Subscribed and paid shares The roll-forward of paid shares from December 31, 2015 to March 31, 2016 is the following: Movement in issued and fully paid shares Number of Shares Total ThCh$ Paid shares as ofDecember 31, 2015 Stock options capital increase 2016 Paid shares as of March31, 2016 As ofMarch 31, 2016 there are 46,563,112 issued shares pending of subscription and payment, of which 13,264,341 and 33,298,771 will expire on April29,2016 and November 20, 2017 respectively. As of December 31, 2015 there were 60,298,771 issued shares pending of subscription and payment, of which 27,000,000 and 33,298,771 will expire on April29, 2016 and November 20, 2017 respectively. Dividends The dividend distribution policy adopted by Cencosud S,A, establishes the payment of dividends of 30% of the distributable net profits. In relation to SVS Ruling No.1945, on October29, 2010, the Company’s Board of Directors agreed that the net distributable profits for the year 2010 and following years will be the figure reflected in the financial statements as “profit for the year attributable controlling shareholders”, excluding the unrealized result for fair value appraisal of investment properties, net of deferred taxes. 30 The Board of Directors ordinary session held on March 27, 2015 agreed to propose to the Ordinary Shareholders Meeting, to be held on April 24, 2015, to distribute a dividend of Ch$ 20.59906 per share, chargeable to the 2014 net profits. The shareholders’ meeting approved the proposed dividend, and made clear that the final dividend considers the former payment of an interim dividend of Ch$8 per share paid in December 3, 2014. This final dividend was paid to shareholders from May 13, 2015. On October 30th, 2015, the Board of Directors agreed on distributing an interim dividend of Ch$16 per share in relation to the profits of 2015. This dividend was paid from December 4th, 2015. As of March 31, 2016, the Group has recognized a minimum dividend payment for the interim results up to that date of ThCh$ 24,052,937. No recognition was done as of 12-31-2015, being that the interim dividend paid during 2015 excessed the distributable minimum dividend calculated on the 2015 liquid profits. The total charge to equity as of March 31, 2016 was ThCh$ 24,151,239 (ThCh$ 67,295,731 as of December 31, 2015). Non-controlling interest Details of the non-controlling shares as of March31, 2016 and December 31, 2015 are as follows: Non-controlling Interest Mar31, Non-controlling Interest Dec 31, Balances as of, Mar 31, 2016 Dec 31, 2015 Company % % ThCh$ ThCh$ Cencosud Shoppings Centers S.A. % % Mercado Mayorista P y P Ltda. % % Easy S.A. % % Comercial Food and Fantasy Ltda. % % - ) Administradora del Centro Comercial Alto Las Condes Ltda. % % ) ) Cencosud Retail S.A. % % Jumbo Retail Argentina S.A. % % Total ) 31 16Breakdown of significant results The items by function from the Statements of Income are described as follows in 16,1, 16,2 y 16,3, Expenses by nature of integral income by function 3-31-2016 12-31-2015 ThCh$ ThCh$ Cost of sales Distribution cost Administrative expenses Other expenses by function (*) Total (*) Mainly includes marketing expenses, Expenses by nature The following is a breakdown of the main operating and management costs and expenses of the Cencosud Group for the following periods: Expenses by nature For the three months ended 3/31/2016 For the three months ended 3/31/2015 Total Discontinued operation Continued operation Total Discontinued operation Continued operation ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Cost of goods sold - - Other cost of sales - Personnel expenses - Depreciation and amortization - Distribution cost - - Other expenses by function - Cleaning - Safety and security - Maintenance - Professional fees - Bags for Customers - - Credit card commission - lease - Other - Total - Personnel expenses The following is a breakdown of personnel expenses for the following periods: Personnel expenses For the three months ended 3/31/2016 For the three months ended 3/31/2015 Total Discontinued operation Continued operation Total Discontinued operation Continued operation ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Salaries - Short-term employee benefits - Termination benefits - Total - 32 Depreciation and amortization The following is a breakdown of depreciation and amortization for the following periods: Depreciation and amortization For the three months ended 3/31/2016 For the three months ended 3/31/2015 Total Discontinued operation Continued operation Total Discontinued operation Continued operation ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Depreciation - Amortization - Total - Other gains (losses) Other gain (losses) For the three months ended 3/31/2016 For the three months ended 3/31/2015 Total Discontinued operation Continued operation Total Discontinued operation Continued operation ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Gains obtained from sales of subsidiaries - Assets impairment (see note 10) - Interests additional tax ) - ) - Insurance claims ) - ) - - - Wealth tax Colombia - Sales of businesses and properties - - Other Net Gains and Losses ) - ) Total ) - ) Other operating income Other operating income For the three months ended 3/31/2016 For the three months ended 3/31/2015 Total Discontinued operation Continued operation Total Discontinued operation Continued operation ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Sell Carton & Wraps - - Recovery of fees - - Increase on revaluation of investment properties - - Other Income - Total - 33 16.6Financial results The following is the financial income detailed for the periods ended: Financial results For the three months ended 3/31/2016 For the three months ended 3/31/2015 Total Discontinued operation Continued operation Total Discontinued operation Continued operation ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Financial income from cash flow hedging - Other finance income - Financial income - Bank loan expenses ) - ) Bond debt expenses ) - ) Interest on bank loans ) - ) ) ) - Valuation of financial derivatives ) - ) - Financial Expenses ) - ) Results from UF indexed bonds in Chile ) - ) Results from UF indexed Brazil ) - ) ) - ) Results from UF indexed Other - (Losses) gains from indexation ) - ) ) ) Financial debt IFC-ABN Argentina ) - ) ) - ) Debt to the public Bonds and Banks (Chile) - ) ) ) Financial debt Peru ) - ) ) - ) Financial assets and Financial debt—Colombia - Exchange difference - ) ) ) Financial results total ) - ) 17 Income tax expense The charge (credit) to periodic results within the Interim consolidated statement of comprehensive income by function related to the income tax amounts were M$ 32,805,216 as of March 31, 2016; and M$ 33,357,900, as of March 31, 2015, as the table bellow: March 31, 2016 March 31, 2015 Current and deferred income tax ThCh$ ThCh$ Net current income tax expense Deferred tax (income) related to creation or reversal of temporary differences ) Deferred tax (income) related to changes in tax rates ) Expense (income) for income tax 34 18Information by segment The Company reports the information by segment according to what is set forth in IFRS 8 “Operating Segments,” An operating segment is defined as a component of an entity over which separated financial information is available and is regularly reviewed. In the information by segments, all transactions between the different operating segments have been eliminated. Segmentation criteria For management purposes, the Company is organized in five operative divisions: Supermarkets, Shopping Centers, Home Improvement stores, Department stores and Financial Services. These segments are the basic on which the Company makes decisions with respect to its operations and resource allocation. The operative segments are disclosed in a similar way with the presentation of the internal reports used by Management in the control and decision making process, considering the segments from a point of view according to the type of business and geographical area. The operating segments that are reported derive their revenues mainly from the sale of products and rendering of services to final consumers of retail. There are no customers whose purchases represent more than 10% of the consolidated revenue, nor a specific business segment. The rest of the minor activities, mainly including the travel agency and family-entertainment centers businesses, plus certain consolidation adjustments and corporate expenses administered centrally, are included in the segment “Support services, financing, adjustments and other”. 35 Regional information by segment The segment information which is delivered to the chief operating decision maker (“Board of Directors”) of the reportable segments for the three months ended March 31, 2016 and March 31, 2015 in thousands of Chilean pesos is the following: Regional information by segment Consolidatedstatementof income Supermarkets Shopping Centers Home improvement Department stores Financial services Support services, financing, adjustments and other Consolidated total Discontinued operation financial services For the quarter endedMarch 31, 2016 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Revenues from ordinary activities - Cost of sales ) - Gross Margin - Other revenues by function ) - Sales, general and administrative expenses ) - Financial expenses and income, net - ) ) - Participation in profit or loss of equity method associates - Exchange differences - (Losses) from Indexation - ) ) - Other earnings (Losses), net - ) ) - Income tax charge - ) ) - Profit attributable to Non-controlling interests - Profit (loss) ) - Profit (loss) from continued operations ) - Profit (loss) from discontinued operations - Profit (loss) of attributable to non-controlling interest - ) ) - Profit for the year attributable to controlling shareholders, Total ) - Depreciation and amortization ) - 36 Consolidatedstatementof income Supermarkets Shopping Centers Home improvement Department stores Financial services Support services, financing, adjustments and other Consolidated total Discontinued operation financial services For the quarter endedMarch 31, 2015 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Revenues from ordinary activities Cost of sales ) Gross Margin Other revenues by function ) Sales, general and administrative expenses ) Financial expenses and income, net - ) ) Participation in profit or loss of equity method associates - Exchange differences - ) ) (Losses) from Indexation - ) ) ) Other earnings (Losses), net - ) ) ) Income tax charge - ) ) Profit attributable to Non-controlling interests - Profit (loss) ) ) - Profit (loss) from continued operations ) ) Profit (loss) from discontinued operations - ) Profit (loss) of atribuible to non-controlling interest - ) ) - Profit for the year attributable to controlling shareholders, Total ) ) - Depreciation and amortization The Company controls the results of each of the operating segments, at the level of revenues, costs and management expenses. The support services, exchange rates, readjustments, taxes and non-recurring income and expense, or financial income, are not allocated, as they are centrally managed. The financing policy of the Group has been historically getting financed and managing these resources through the Company Holding Cencosud S,A., the funds are subsequently transferred to other countries as required to finance the local investments. This policy aims to reduce the financial cost of the Group. 37 Gross margin by country and segment, in thousands of Chilean pesos: Gross margin by country and segment For the quarter ended March 31, 2016 Supermarkets Shopping centers Home improvement Department stores Financial services Support services, financing, adjustments and other Consolidated total Discontinued operation financial services ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Chile Ordinary income, total - Cost of sales ) - Gross margin - Argentina Ordinary income, total - - Cost of sales ) ) ) - ) ) ) - Gross margin - - Brazil Ordinary income, total - Cost of sales ) - ) - Gross margin - Peru Ordinary income, total - - Cost of sales ) ) - ) - Gross margin - - Colombia Ordinary income, total - ) - Cost of sales ) ) ) - - ) - Gross margin - ) - 38 Gross margin by country and segment For the quarter ended March 31, 2015 Supermarkets Shopping centers Home improvement Department stores Financial services Support services, financing, adjustments and other Consolidated total Discontinued operation financial services ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Chile Ordinary income, total - ) Cost of sales ) - ) ) ) Gross margin - ) Argentina Ordinary income, total - - Cost of sales ) ) ) - ) ) - Gross margin - - Brazil Ordinary income, total - Cost of sales ) - ) - Gross margin - Peru Ordinary income, total - - Cost of sales ) ) - ) - Gross margin - ) - Colombia Ordinary income, total - ) - Cost of sales ) ) ) - - ) - Gross margin - ) - 39 Regional information by segment: Total assets Supermarkets Shopping centers Home improvement Department stores Financial services Support services, financing, adjustments and other Consolidated total At March 31, 2016 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Current Assets Cash and cash equivalents Other financial assets, current - Other non-financial assets, current Trade receivables and other receivables Receivables due from related entities, current - Inventory - - - Current tax assets Assets held for sale, current - Total current assets Non-Current Assets Other financial assets, non-current - Other non-financial assets, non-current - Trade receivables and other receivables, non-current - - - Equity method investments - Intangible assets other than goodwill Goodwill - Property, plant and equipment Investment property - Income tax assets, non-current - Deferred income tax assets - Total non-current assets Total Assets 40 Supermarkets Shopping centers Home improvement Department stores Financial services Support services, financing, adjustments and other Consolidated total At December 31, 2015 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Current Assets Cash and cash equivalent Other financial assets, current - Other non-financial assets, current Trade receivables and other receivables, current Trade receivables due from related parties, current - Inventory, current - - - Income tax receivable, current Assets held for sale, current - Total current assets Non-Current Assets Other financial assets, non-current - Other non-financial assets, non-current - Trade receivables and other receivables, non-current - Equity method investments - - - Intangible assets other than goodwill Goodwill - Property, plant and equipment Investment property - Income tax assets, non-current - Deferred income tax assets - Total non-current assets Total Assets 41 Current Asset and liabilities by segment Regional information by segment Current assets and liabilities at March 31, 2016 Supermarkets Shopping Center Home Improvement Department Stores Financial Services (Insurance + cards + bank) Support Services, Financing, and Other Settings Total Consolidated ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Trade accounts payable and other payables Regional information by segment Current assets and liabilities at December 31, 2015 Supermarkets Shopping Center Home Improvement Department Stores Financial Services (Insurance + cards + bank) Support Services, Financing, and Other Settings Total Consolidated ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Trade accounts payable and other payables Information by country, assets and liabilities In thousands of Chilean pesos: Assets and liabilities by country Chile Argentina Brazil Peru Colombia Consolidated total At March 31, 2016 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Total assets Total liabilities Total Net equity Adjustments to net investment ) ) - Net investment Percentage of Net equity % Percentage of equity % Chile Argentina Brazil Peru Colombia Consolidated total At December 31, 2015 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Total assets Total liabilities Total Net equity Adjustments to net investment ) ) - Net investment Percentage of Net equity % Percentage of equity % 42 Regional information, including intersegments is as follows: For the three months ended March 31, 2016 Regional information, by segment Total revenue by segment Total revenue intra-segment Total segment revenue ThCh$ ThCh$ ThCh$ Supermarkets - Shopping Home Improvement Department stores - Financial Services - Others - TOTAL For the three months ended March 31, 2015 Regional information, by segment Total segment revenue Total segment revenue Total segment revenue ThCh$ ThCh$ ThCh$ Supermarkets - Shopping Home Improvement Department stores - Financial Services - Others - TOTAL 43 Non-current assets by country At March 31, 2016 Chile Argentina Brazil Peru Colombia Consolidated total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Other non-financial assets Trade receivables and other receivables - - Equity Method investments - - - Intangible assets other than goodwill Goodwill Property Plant and Equipment Investment Property - Income tax assets, non-current - - - Non -current assets—Total At December 31, 2015 Chile Argentina Brazil Peru Colombia Consolidated total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Other non-financial assets - Trade receivables and other receivables - - Equity Method investments - - - Intangible assets other than goodwill Goodwill Property Plant and Equipment Investment Property - Income tax assets, non-current - - - Non -current assets—Total The amounts for non-current assets by country shown in this note exclude other non-current financial assets, deferred tax assets as per IFRS 8. 44 Consolidated Cash Flow by segment: Regional information by segment Consolidated Segment Flows at March 31, 2016 Supermarkets Shopping Center Home Improvement Department Stores Financial Services (Insurance + cards + bank) Support Services, Financing, and Other Settings Total Consolidated Discontinued operation financial services ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Net cash flows from (used in) operating activities ) - Net cash flows from (used in) investing activities ) - Net cash flows from (used in) financing activities ) - Regional information by segment Consolidated Segment Flows at March 31, 2015 Supermarkets Shopping Center Home Improvement Department Stores Financial Services (Insurance + cards + bank) Support Services, Financing, and Other Settings Total Consolidated Discontinued operation financial services ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Net cash flows from (used in) operating activities ) ) ) Net cash flows from (used in) investing activities ) Net cash flows from (used in) financing activities ) Additions to non-current assets: Supermarkets Shopping Center Home Improvement Department Stores Financial Services (Insurance + cards + bank) Support Services, Financing, and Other Settings Total Consolidated As of March 31, 2016 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Property plant and equipment Intangible asset, other that goodwill 44 Goodwill - Investment properties - Total additions Supermarkets Shopping Center Home Improvement Department Stores Financial Services (Insurance + cards + bank) Support Services, Financing, and Other Settings Total Consolidated As of December 31, 2015 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Property plant and equipment Intangible asset, other that goodwill Goodwill - 0 Investment properties - Total additions 45 Bank statements Paris: Below is the classified financial information of Banco Paris used in the consolidation of Cencosud S.A., as of March 31, 2016 and December 31, 2015 As of Assets 3/31/2016 12/31/2015 ThCh$ ThCh$ Current assets Cash and cash equivalents Other financial assets, current Trade receivables and other receivables Current tax assets Total current assets Non-current assets Other non-financial assets, non-current Trade receivable and other receivables, non-current Receivables from related entities, non-current Intangible assets other than goodwill Property, plant and equipment Deferred income tax assets Total non-current assets Total assets As of Net equity and liabilities 3/31/2016 12/31/2015 ThCh$ ThCh$ Current liabilities Other financial liabilities, current Trade payables and other payables Current income tax liabilities Current provision for employee benefits Total current liabilities Non-current liabilities Other financial liabilities, Trade accounts payables Deferred income tax liabilities Total non-current liabilities Total liabilities Net equity Paid-in capital Retained earnings (accumulated losses) ) Other reserves Net equity attributable to controlling shareholders Non-controlling interest - - Total net equity Total net equity and liabilities 46 Below is the classified financial information of Banco Paris used in the consolidation of Cencosud S.A., as of March 31, 2016 and 2015, For the three months ended March 31, Statement of integral income ThCh$ ThCh$ Revenues from ordinary activities Cost of Sales ) Gross Margin Administrative expenses ) ) Financial income Financial expenses ) ) Other gain (losses) - ) Exchange differences ) Profit before tax ) Income tax charge ) Profit from ongoing operations ) Net income ) On April 2015, the Board of Directors of Cencosud S.A. has agreed to entrust an investment bank the beginning of the process of selling Banco Paris. This process is expected to be conducted during the coming months. 19 Restrictions, contingencies, legal proceedings and other matters Civil legal proceedings • The subsidiaries Cencosud Retail S.A. , Easy S.A., Cencosud Shopping Centers S.A., andAdministradora del Centro Comercial Alto Las Condes Ltda., are involved in lawsuits and litigation that are pending as of March 31, 2016. The amounts of these claims are covered by a civil liability insurance policy. • On May 22, 2015 the municipality constructions authority of Vitacura ordered the stagnation of the project developed by Cencosud Shopping Centers S.A., on the piece of land located at the 8950 of Kennedy Avenue in Santiago. This Municipality based its decision on the fact that the construction does not have the required permission. The Company filed an appeal on June 19, 2051 to the metropolitan administrative authority (Secretaria Regional Ministerial – “SEREMI”), who issued a ruling accepting the Company`s pretentions and ordering the Municipality to adjust its decision. On November 25, 2015, “SEREMI” issued an extended ruling, which reverted its previous position base on the Public Ministry’s opinion. On December 23, 2015 Cencosud filed an appeal to the Supreme Court alleging to obtain the “SEREMI’s”decision issued on November 25, 2015. The Court has sustained the allegation is waiting to a definitive decision. The Company will keep following the legal channels to obtain a positive outcome. It is estimated that the chances of obtaining a favorable outcome to the position of the Company are reasonably higher than obtaining an unfavorable outcome. • An indirectly controlled subsidiary of Cencosud S,A in Colombia is involved in litigations regarding extra contractual civil responsibility. The amounts of these claims are covered by a civil liability insurance policy. • A civil lawsuit was filed against the indirectly controlled affiliate GBarbosa Comercial (Brazil) by the Public Employees Union in supermarkets in the State of Sergipe, which is awaiting the first instance ruling. The union is seeking compensation for overtime hours for all employees of the subsidiary for the period after May 2007. The petition was filed and supported by the ruling, albeit still not judicial, that was issued through another public civil claim, which annulled a bank of hours from May 2007 to April2009. 47 Based on the opinion of a legal advisor, we cannot estimate the value of the case given the complexity of the calculations related to the process, as well as the absence of sufficient evidence in the file in order to quantify. Cencosud Brasil Comercial Ltda has reported no other civil proceedings to reveal as of March 31, 2016. • Cencosud Retail Peru S.A, an indirectly controlled subsidiary of Cencosud S,A. has several outstanding cases at the close of the financial statements for liability claims causes. Total amounts claimed raise to MUSD 439. Our legal advisors consider that the chances of getting a favorable ruling to the position of the company are reasonably higher than obtain an unfavorable ruling. • During January 2016, the authority National Economic Prosecutor (Fiscalia Nacional Económica FNE) filed a claim to the Free Competition Court (Tribunal de Defensa de la Libre Competencia) against Cencosud, Walmart Chile and SMU supermarkets’ chains, for alleged collusion between the mentioned chains for a price-fixing scheme involving poultry products. The Group answered the aforementioned request to the Court on March 22, 2016, and categorically rejected the allegations raised by the FNE in such claim. The company will keep defending itself in the process to prove its innocence. To Cencosud collusion and anti-competitive practice is unacceptable and totally condemnable. Potential fines in this case could be up to 30.000 UTA (approximately U.S. $23 million at the time of the suit filing). Taxation legal proceedings As of March 31, 2016 the Group’s Companies maintain several taxation legal controversies, which the most relevant are shown as follows: Country Society Grounds Amount [1] Stage of the process Expected outcome [2] ThCh$ Chile Cencosud S.A. Shares transference cost Trial Positive Cencosud Internacional Limitada Shares transference cost Trial Positive Cencosud Retail S.A. Offsetting losses Appeal Positive Paris Administradora Centro Limitada Deductible expenses, offsetting losses Trial Positive Eurofashion Limitada Assets transference, deductible expenses Appeal Positive Paris Administradora Limitada Deductible expenses, offsetting losses Trial Positive Cencosud Retail S.A. First category income tax Trial Positive Paris Administradora Sur Limitada First category income tax Trial Positive Paris Administradora Centro Limitada First category income tax Trial Positive Cencosud Retail S.A. Deductible expenses income tax Trial Positive Peru Country Perú VAT or G&S tax Trial Positive Brazil Cencosud Comercial Ltda Income tax Trial Positive Cencosud Comercial Ltda PIS & CONFIS [3] Trial Positive Cencosud Comercial Ltda Actvities monthly tax Trial Positive [1] Amount refers to tax payable or tax rebate. Amounts may vary. Fines, interest, translations, discounts and adjustments shall be also updated up to payment date, if necessary [2] Potential outcomes are provided for the legal advisors who carry the processes [3] The PIS and COFINS are federal social contributions designed for funding the social security system in Brazil, which are based on company's gross revenues The contingencies and legal proceedings disclosed above are deemed to be of a positive outcome. 48 20Stock options As of December 30, 2015 the Company has a share-based compensation plan for executives of CencosudS,A., and Affiliates, The details of the arrangements are described below: Agreement Stock options granted to key executives Nature of the arrangement 2014 retention plan for executives 2015 retention plan for executives 2016 retention plan for executives Date of grant September 2013 September 2014 September 2015 Number of instruments granted 22,171,504 shares 10,057,500 shares 35,424,034 shares Exercise price Ch$ 2,600 Ch$ 1,646 Ch$ 1,000 Share price at granted date Ch$ 2,071 Ch$ 1,785 Ch$ 1,336 Vesting 0,9; 1,9; 2,9; 3,9 years 1.2; 2.2; 3.1 and 3.4 years 0.5; 1.3; and 2.1 years Condition a)As of the grant date, the executive must have a current employment contract with the Company or any of its subsidiaries in Chile or abroad without any interruption in its employment relationship, b) From the date of signing of the stock option contract and until the exercise date, the Executive has not committed any serious breaches of its employment duties, at the Company’s sole discretion, a)As of the grant date, the executive must have a current employment contract with the Company or any of its subsidiaries in Chile or abroad without any interruption in its employment relationship, b) From the date of signing of the stock option contract and until the exercise date, the Executive has not committed any serious breaches of its employment duties, at the Company’s sole discretion, a)As of the grant date, the executive must have a current employment contract with the Company or any of its subsidiaries in Chile or abroad without any interruption in its employment relationship, b) From the date of signing of the stock option contract and until the exercise date, the Executive has not committed any serious breaches of its employment duties, at the Company’s sole discretion, In the case that the Executive does not subscribe the shares within each defined term of the subscription plan, it will be understood that he or she has waived the respective option, and accordingly, any right; power; promise; or offer in connection with this 2016 Plan has been extinguished for all legal purposes, leaving the company free from any liability for such effects. Settlement Cash Cash Cash Data used in the options pricing model: Weighted average price of shares used Ch$ 2,071 Ch$ 1,785 Ch$ 1,336 Exercise price Ch$ 2,600 Ch$ 1,646 Ch$ 1,000 Expected volatility 23,4% 27,0% 27,6% Expected term at grant day (in years) 0.9; 1.9; 2.9; 3.9 years 1.2; 2.2; 3.1 and 3.4 years 0.5; 1.3 and 2.1 years Risk free interest rate 5,0% 3.3% 4.0% Expected dividends (dividends yield) 1% 0.9% 0.87% Anticipated % of executives leaving the plan (at grant date) 10% 10% 10% Fair value of the option at the grant date $
